Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is in response to the application filed December 07, 2020. Claims 1-12 have been examined and are pending with this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3,  9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over FUKUSHIMA et al. (US 2019/0253687 A1) in views of Wakazono (US 2019/0268653), hereinafter referenced as FUKUSHIMA and Wakazono respectively.

Regarding claim 1, FUKUSHIMA disclose, an image capturing apparatus, comprising:
(a), an image sensor (i.e. shooting device, (digital camera) Fig. 1) configured to obtain a video signal; and 

[See para. 0069] Generating device 101 illustrated in FIG. 1A is a shooting device such as a digital video camera, a digital still camera, or a smartphone. Generating device 101 performs shooting to generate image data 111 that is a still image. In addition, generating device 101 may be an editing device that edits image data generated by a shooting device or the like. 
[See para. 0077] HDR image 112 is image data (HDR image data) of a still image that supports an HDR, and is given header 112A. SDR image 113 is image data (SDR image data) of a still image that supports an SDR, and is given header 113A.

at least one processor (See para. 0222, processor, CPU, or recording medium) configured to function as the following units: 

c), a second converting unit configured to convert the HDR video signal obtained by the first converting unit (i.e. Image or video, para. 0027) into an SDR video signal; and

[See para. 0078] Conversion determination information 114 is information for determining whether reproduction device 103 (1) reproduces HDR image 112, (2) reproduces SDR image 113, or (3) generates converted SDR image 132 from HDR image 112 and reproduces converted SDR image 132.
(d1), a controller (i.e. shooting device (digital camera), Fig. 1A) configured to associate at least one of the HDR video signal obtained by the first converting unit and
[See para. 0077] HDR image 112 is image data (HDR image data) of a still image that supports an HDR, and is given header 112A. SDR image 113 is image data (SDR image data) of a still image that supports an SDR, and is given header 113A. Furthermore, a luminance range (dynamic range) of HDR image 112 is wider than a luminance range (dynamic range) of SDR image 113. More specifically, a maximum luminance of HDR image 112 is higher than a maximum luminance of SDR image 113.
(d2), the SDR video signal obtained by second conversion unit with conversion characteristic information, 
[See para. 0078] Conversion determination information 114 is information for determining whether reproduction device 103 (1) reproduces HDR image 112, (2) SDR image 113, or (3) generates converted SDR image 132 from HDR image 112 and reproduces converted SDR image 132.
(f), the controller being configured to store (i.e. para. 0070) the associated HDR video signal or SDR video signal in a recording medium. 
[See para. 0080] Furthermore, FIG. 2A illustrates the example where HDR image 112, SDR image 113 and conversion determination information 114 are recorded as one image data 111 in recording medium 102. However, at least part of HDR image 112, SDR image 113 and conversion determination information 114 may be recorded as individual data in another recording medium 102. 
[See para. 0081]  In addition, FIG. 2B illustrates the example where image data 111A including HDR image 112 and conversion determination information 114 is recorded in one recording medium 102A, and image data 111B including SDR image 113 is recorded in another one recording medium 102B. 

However, FUKUSHIMA fails to disclose: ((b) and (e)).
In the similar field of endeavor, Wakazono (US 2019/0268653), discloses, 

(b), a first converting unit configured to convert the video signal obtained from the image sensor into an HDR video signal;

[See para. 0052 of the reference Wakazono (US 2019/0268653)] In view of this, the dynamic range conversion unit 41 converts an HDR signal into an SDR signal, and then transmits a video signal.
 [See para. 0209 of the reference Wakazono (US 2019/0268653)] (11) The signal processing device according to any one of (1) to (10), wherein the conversion unit converts an HDR signal into an SDR signal.
[See para. 0210 of the reference Wakazono (US 2019/0268653)] 12) The signal processing device according to any one of (1) to (10), wherein the conversion unit converts an SDR signal into an HDR signal.  

(e), the conversion characteristic information representing conversion characteristics for converting the HDR video signal and the SDR video signal to one another, 
 [See para. 0052 of the reference Wakazono (US 2019/0268653)] In view of this, the dynamic range conversion unit 41 converts an HDR signal into an SDR signal, and then transmits a video signal.
 [See para. 0209 of the reference Wakazono (US 2019/0268653)] (11) The signal processing device according to any one of (1) to (10), wherein the conversion unit converts an HDR signal into an SDR signal.
[See para. 0210 of the reference Wakazono (US 2019/0268653)] 12) The signal processing device according to any one of (1) to (10), wherein the conversion unit converts an SDR signal into an HDR signal.  

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “(b), a first converting unit configured to convert the video signal obtained from the image sensor into an HDR video signal, (e), the conversion characteristic information representing conversion characteristics for converting the HDR video signal and the SDR video signal to one another” taught by Wakazono for the benefit of the dynamic range conversion unit 41 converts an HDR signal into an SDR signal, and then transmits a video signal and display devices are becoming capable of displaying brighter colors and darker colors than the colors that conventional devices are capable of displaying,  para. [0002]. 
Therefore, to modify FUKUSHIMA with Wakazono would provide the advantage of the dynamic range of an output image signal is convertible. The signal processing apparatus can prevent output application not intending and displaying darkly by sending the signal of recording.


Regarding claim 2, FUKUSHIMA and Wakazono disclose everything as applied claim 1 as above, further FUKUSHIMA disclose, the apparatus, wherein a plurality of the recording media are mountable to the image capturing apparatus, wherein the controller is configured to:
(a),  associate the HDR video signal with the conversion characteristic information and record the associated HDR video signal in a first recording medium among the plurality of recording media; and 
[See para. 0078] Conversion determination information 114 is information for determining whether reproduction device 103 (1) reproduces HDR image 112, (2) reproduces SDR image 113, or (3) generates converted SDR image 132 from HDR image 112 and reproduces converted SDR image 132.
[See para. 0080] Furthermore, FIG. 2A illustrates the example where HDR image 112, SDR image 113 and conversion determination information 114 are recorded as one image data 111 in recording medium 102. However, at least part of HDR image 112, SDR image 113 and conversion determination information 114 may be recorded as individual data in another recording medium 102. 

(b), associate the SDR video signal with the conversion characteristic information and record the associated SDR video signal in a second recording medium among the plurality of recording media.
[See para. 0078] Conversion determination information 114 is information for determining whether reproduction device 103 (1) reproduces HDR image 112, (2) reproduces SDR image 113, or (3) generates converted SDR image 132 from HDR image 112 and reproduces converted SDR image 132.
[See para. 0080] Furthermore, FIG. 2A illustrates the example where HDR image 112, SDR image 113 and conversion determination information 114 are recorded as one image data 111 in recording medium 102. However, at least part of HDR image 112, SDR image 113 and conversion determination information 114 may be recorded as individual data in another recording medium 102. 

Regarding claim 3, FUKUSHIMA and Wakazono disclose everything as applied claim 1 as above, further Wakazono disclose, the apparatus, wherein the conversion characteristic information includes information representing a gamma conversion for conversion of the video signal obtained by the image sensor into the HDR video signal, information indicating a gain, and information representing a gamma conversion for obtaining an SDR video.

In the similar field of endeavor, Wakazono (US 2019/0268653) discloses, wherein the conversion characteristic information includes information representing a gamma conversion for conversion of the video signal obtained by the image sensor into the HDR video signal, information indicating a gain, and information representing a gamma conversion for obtaining an SDR video (i.e. 

[See para. 0064 of the reference Wakazono (US 2019/0268653)] The adjustment gain is set in accordance with a control signal that is designed by the camera control unit 25 and indicates whether or not conversion is to be performed. Specifically, when conversion is unnecessary, the adjustment gain is set to 1.0, and gain processing is then performed. In other words, an input signal is output directly to the limiter processing unit 72 as it is. On the other hand, when an HLG signal (an HDR signal in the Hybrid Log-Gamma format) is to be converted to an SDR signal, for example, the adjustment gain is set to 2.0, and gain processing is then performed. The signal subjected to the gain processing is output to the limiter processing unit 72.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “the conversion characteristic information includes information representing a gamma conversion for conversion of the video signal obtained by the image sensor into the HDR video signal, information indicating a gain, and information representing a gamma conversion for obtaining an SDR video” taught by Wakazono for the benefit of the dynamic range of an output image signal is convertible. The signal processing apparatus can prevent output application not intending and displaying darkly by sending the signal of recording


Regarding claim 9, FUKUSHIMA disclose, a method for controlling an image capturing apparatus, the method comprising:

 (B), converting the HDR video signal obtained in the converting (a) into an SDR video signal; and
[See para. 0078] Conversion determination information 114 is information for determining whether reproduction device 103 (1) reproduces HDR image 112, (2) reproduces SDR image 113, or (3) generates converted SDR image 132 from HDR image 112 and reproduces converted SDR image 132.

(c) associating at least one of the HDR video signal obtained in the converting (a) and the SDR video signal obtained in the converting (b) with conversion characteristic information, the conversion characteristic information representing conversion 
(C1), (c) associating at least one of the HDR video signal obtained in the converting and
[See para. 0077] HDR image 112 is image data (HDR image data) of a still image that supports an HDR, and is given header 112A. SDR image 113 is image data (SDR image data) of a still image that supports an SDR, and is given header 113A. Furthermore, a luminance range (dynamic range) of HDR image 112 is wider than a luminance range (dynamic range) of SDR image 113. More specifically, a maximum luminance of HDR image 112 is higher than a maximum luminance of SDR image 113.
(C2), (a) the SDR video signal obtained in the converting (b) with conversion characteristic information, 
[See para. 0078] Conversion determination information 114 is information for determining whether reproduction device 103 (1) reproduces HDR image 112, (2) reproduces SDR image 113, or (3) generates converted SDR image 132 from HDR image 112 and reproduces converted SDR image 132.

(C4), Storing (i.e. para. 0070, 0080) the associated HDR video signal or SDR video signal in a recording medium.  
[See para. 0080] Furthermore, FIG. 2A illustrates the example where HDR image 112, SDR image 113 and conversion determination information 114 are recorded as one image data 111 in recording medium 102. However, at least part of HDR image 112, SDR image 113 and conversion determination information 114 may be recorded as individual data in another recording medium 102. 
[See para. 0081]  In addition, FIG. 2B illustrates the example where image data 111A including HDR image 112 and conversion determination information 114 is recorded in one recording medium 102A, and image data 111B including SDR image 113 is recorded in another one recording medium 102B. 

However, FUKUSHIMA fails to disclose: ((A) and (C3)).
In the similar field of endeavor, Wakazono (US 2019/0268653), discloses, 

(A), (a) converting the video signal obtained from an image sensor into an HDR video signal; and

 [See para. 0052 of the reference Wakazono (US 2019/0268653)] In view of this, the dynamic range conversion unit 41 converts an HDR signal into an SDR signal, and then transmits a video signal.
 [See para. 0209 of the reference Wakazono (US 2019/0268653)] (11) The signal processing device according to any one of (1) to (10), wherein the conversion unit converts an HDR signal into an SDR signal.
[See para. 0210 of the reference Wakazono (US 2019/0268653)] 12) The signal processing device according to any one of (1) to (10), wherein the conversion unit converts an SDR signal into an HDR signal.  

(C3), the conversion characteristic information representing conversion characteristics for converting the HDR video signal and the SDR video signal to one another, and 

 [See para. 0052 of the reference Wakazono (US 2019/0268653)] In view of this, the dynamic range conversion unit 41 converts an HDR signal into an SDR signal, and then transmits a video signal.
 [See para. 0209 of the reference Wakazono (US 2019/0268653)] (11) The signal processing device according to any one of (1) to (10), wherein the conversion unit converts an HDR signal into an SDR signal.
[See para. 0210 of the reference Wakazono (US 2019/0268653)] 12) The signal processing device according to any one of (1) to (10), wherein the conversion unit converts an SDR signal into an HDR signal.  

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “(A) (a) converting the video signal obtained from an image sensor into an HDR video signal,” “ (C3), the conversion characteristic information representing conversion characteristics for converting the HDR video signal and the SDR video signal to one another” taught by Wakazono for the benefit of the dynamic range conversion unit 41 converts an HDR signal into an SDR signal, and then para. [0002]. Therefore, to modify FUKUSHIMA with Wakazono would provide the advantage of the dynamic range of an output image signal is convertible. The signal processing apparatus can prevent output application not intending and displaying darkly by sending the signal of recording.

	
Regarding claim 11, FUKUSHIMA disclose, a non-transitory computer-readable storage medium storing a program which, when read and executed by a computer, causes an image capturing apparatus to execute the step of a method comprising:

 (B), converting the HDR video signal obtained in the converting (a) into an SDR video signal; and
[See para. 0078] Conversion determination information 114 is information for determining whether reproduction device 103 (1) reproduces HDR image 112, (2) reproduces SDR image 113, or (3) generates converted SDR image 132 from HDR image 112 and reproduces converted SDR image 132.

(c) associating at least one of the HDR video signal obtained in the converting (a) and the SDR video signal obtained in the converting (b) with conversion characteristic information, the conversion characteristic information representing conversion characteristics for converting the HDR video signal and the SDR video signal to one 
(C1), (c) associating at least one of the HDR video signal obtained in the converting and
[See para. 0077] HDR image 112 is image data (HDR image data) of a still image that supports an HDR, and is given header 112A. SDR image 113 is image data (SDR image data) of a still image that supports an SDR, and is given header 113A. Furthermore, a luminance range (dynamic range) of HDR image 112 is wider than a luminance range (dynamic range) of SDR image 113. More specifically, a maximum luminance of HDR image 112 is higher than a maximum luminance of SDR image 113.
(C2), (a) the SDR video signal obtained in the converting (b) with conversion characteristic information, 
[See para. 0078] Conversion determination information 114 is information for determining whether reproduction device 103 (1) reproduces HDR image 112, (2) reproduces SDR image 113, or (3) generates converted SDR image 132 from HDR image 112 and reproduces converted SDR image 132.

(C4), Storing (i.e. para. 0070, 0080) the associated HDR video signal or SDR video signal in a recording medium.  
[See para. 0080] Furthermore, FIG. 2A illustrates the example where HDR image 112, SDR image 113 and conversion determination information 114 are recorded as one image data 111 in recording medium 102. However, at least part of HDR image 112, SDR image 113 and conversion determination information 114 may be recorded as individual data in another recording medium 102. 
[See para. 0081]  In addition, FIG. 2B illustrates the example where image data 111A including HDR image 112 and conversion determination information 114 is recorded in one recording medium 102A, and image data 111B including SDR image 113 is recorded in another one recording medium 102B. 

However, FUKUSHIMA fails to disclose: ((A) and (C3)).
In the similar field of endeavor, Wakazono (US 2019/0268653), discloses, 

(A), (a) converting the video signal obtained from an image sensor into an HDR video signal; and

 [See para. 0052 of the reference Wakazono (US 2019/0268653)] In view of this, the dynamic range conversion unit 41 converts an HDR signal into an SDR signal, and then transmits a video signal.
 [See para. 0209 of the reference Wakazono (US 2019/0268653)] (11) The signal processing device according to any one of (1) to (10), wherein the conversion unit converts an HDR signal into an SDR signal.
[See para. 0210 of the reference Wakazono (US 2019/0268653)] 12) The signal processing device according to any one of (1) to (10), wherein the conversion unit converts an SDR signal into an HDR signal.  

(C3), the conversion characteristic information representing conversion characteristics for converting the HDR video signal and the SDR video signal to one another, and 
 [See para. 0052 of the reference Wakazono (US 2019/0268653)] In view of this, the dynamic range conversion unit 41 converts an HDR signal into an SDR signal, and then transmits a video signal.
 [See para. 0209 of the reference Wakazono (US 2019/0268653)] (11) The signal processing device according to any one of (1) to (10), wherein the conversion unit converts an HDR signal into an SDR signal.
[See para. 0210 of the reference Wakazono (US 2019/0268653)] 12) The signal processing device according to any one of (1) to (10), wherein the conversion unit converts an SDR signal into an HDR signal.  

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “(A), (a) converting the video signal obtained from an image sensor into an HDR video signal,” “ (C3), the conversion characteristic information representing conversion characteristics for converting the HDR video signal and the SDR video signal to one another” taught by Wakazono for the benefit of the dynamic range conversion unit 41 converts an HDR signal into an SDR signal, and then transmits a video signal and display devices are becoming capable of displaying para. [0002]. Therefore, to modify FUKUSHIMA with Wakazono would provide the advantage of the dynamic range of an output image signal is convertible. The signal processing apparatus can prevent output application not intending and displaying darkly by sending the signal of recording.



Claims 4-8, 10, and 12 are allowed.

Regarding independent claim 4, at least one processor configured to function as the following units: a connecting unit configured to connect the recording medium that has recorded a video by the image capturing apparatus according to claim 1; a determination unit configured to determine whether a video signal recorded in the recording medium connected to the connection unit is an SDR video signal or an HDR video signal: a generation unit configured such that: when a result of the determination by the determination unit indicates the SDR video signal, the generation unit generates a first conversion table from conversion characteristic information recorded associated with the SDR video signal, the first conversion table being for conversion of the SDR video signal into the HDR video signal; and when the result of the determination by the determination unit indicates the HDR video signal, the generation unit generates a second conversion table from conversion characteristic information recorded associated with the HDR video signal, the second conversion table being for conversion of the HDR video signal into the SDR video signal; and a display controller configured to output the video signal recorded in the recording medium, the video signal obtained by the 
Regarding independent claim 10, (a) determining whether a video signal recorded in the recording medium connected to the connection unit is an SDR video signal or an HDR video signal; (b) when a result of the determination by the determination unit indicates the SDR video signal, generating a first conversion table from conversion characteristic information recorded associated with the SDR video signal, the first conversion table being for conversion of the SDR video signal into the HDR video signal; (c) when the result of the determination indicates the HDR video 
Regarding independent claim 12, (a) determining whether a video signal recorded in the recording medium connected to the connection unit is an SDR video signal or an HDR video signal; (b) when a result of the determination by the determination unit indicates the SDR video signal, generating a first conversion table from conversion characteristic information recorded associated with the SDR video 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFIZUR RAHMAN whose telephone number is (571)270-1717. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/pAAatent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFIZUR RAHMAN/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422